[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                     FILED
                           ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                September 29, 2005
                                  No. 05-12719
                                                                THOMAS K. KAHN
                              Non-Argument Calendar                 CLERK
                            ________________________

                    D. C. Docket No. 05-00124-CV-OC-10-GRJ

GARLAND WAYNE CARR, JR.,

                                                                Petitioner-Appellant,

                                        versus

CARLYLE I. HOLDER, Warden, FCC Coleman - Medium,

                                                               Respondent-Appellee.


                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                (September 29, 2005)

Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

      Garland Wayne Carr, Jr., a pro se federal prisoner, appeals the district

court’s dismissal of the petition for writ of habeas corpus he filed pursuant to
28 U.S.C. § 2241, and in which he claimed that the sentencing court lacked

jurisdiction to enhance his sentence based on a prior conviction. The district court

dismissed the petition because Carr should have filed it pursuant to 28 U.S.C. §

2255, which was not “inadequate or ineffective to test the legality of his

detention.” The reason Carr did not do that is he had previously filed a § 2255

motion and lost, and a second one would be barred by § 2255 ¶ 8.

      The availability of habeas relief under § 2241 presents a question of law that

we review de novo. Cook v. Wiley, 208 F.3d 1314, 1317 (11th Cir. 2000).

Typically, collateral attacks on the validity of a federal conviction or sentence must

be brought under § 2255. Sawyer, 326 F.3d at 1365. However, a provision of §

2255 permits a federal prisoner, under very limited circumstances, to file a habeas

petition pursuant to § 2241. See 28 U.S.C. §§ 2241, 2255 ¶ 5. That provision,

known as the “savings clause,” provides that:

             An application for writ of habeas corpus in behalf of a prisoner
      who is authorized to apply for relief by motion pursuant to this
      section, shall not be entertained if it appears that the applicant has
      failed to apply for relief, by motion, to the court which sentenced him,
      or that such court has denied him relief, unless it also appears that the
      remedy by motion is inadequate or ineffective to test the legality of
      his detention.

28 U.S.C. § 2255 ¶ 5. Accordingly, a court may entertain a § 2241 petition

attacking custody resulting from a federally imposed sentence only if the petitioner



                                           2
establishes that the remedy provided for under § 2255 is “inadequate or ineffective

to test the legality of his detention.” See 28 U.S.C. § 2255. The burden is on the

movant to establish the inadequacy or ineffectiveness of the § 2255 remedy.

McGhee v. Hanberry, 604 F.2d 9, 10 (5th Cir. 1979).

      When a prisoner has previously filed a § 2255 motion to vacate, he must

apply for and receive permission from the Court of Appeals before filing a

successive § 2255 motion. 28 U.S.C. §§ 2244(b) & 2255 ¶ 8. Such restrictions on

successive § 2255 motions, standing alone, do not render that section “inadequate

or ineffective” within the meaning of the savings clause. Wofford v. Scott,

177 F.3d 1236, 1245 (11th Cir. 1999). Consequently, a petitioner who has filed a

previous § 2255 motion, and been denied, may not circumvent the AEDPA’s

successive-motion rule simply by filing a petition under § 2241. Id. Instead, the

savings clause only applies when: (1) the petitioner’s claim is based on a

retroactively applicable Supreme Court decision; (2) the holding of that Supreme

Court decision establishes that the petitioner was convicted of a “nonexistent

offense;” and (3) “circuit law squarely foreclosed such a claim at the time it

otherwise should have been raised at the petitioner’s trial, appeal, or first § 2255

motion.” Id. at 1244. In order for a prisoner to avail himself of the § 2241 remedy

under Wofford, all three criteria must be satisfied. They will all be met only in the



                                           3
narrowest of circumstances. Id. at 1244.

       Carr is precluded from seeking relief under § 2241 because § 2255’s

“savings clause” does not apply. He has not met the requirements for proceeding

under that clause which we laid out in Wofford. Carr’s argument that those

requirements do not apply and he may proceed under § 2241 because his claim

goes to the sentencing court’s jurisdiction ignores the fact that jurisdictional claims

are cognizable in § 2255 proceedings. See 28 U.S.C. § 2255 ¶ 1 (“A prisoner in

custody under sentence of a court established by Act of Congress claiming the

right to be released upon the ground that ... the court was without jurisdiction to

impose such sentence ... may move the court which imposed the sentence to vacate,

set aside, or correct the sentence.”). More importantly, it also ignores the fact that

the Wofford case involved a jurisdictional claim, 177 F.3d at 1238, and, therefore,

that decision itself establishes there is no jurisdictional exception to its

requirements.

       AFFIRMED.




                                            4